          Case 8:19-bk-04691-CPM            Doc 32     Filed 12/09/19       Page 1 of 1



                                      ORDERED.


 Dated: December 09, 2019




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                               www.flmb.uscourts.gov

In re:                                                   Case No. 8:19-bk-04691-CPM
                                                         Chapter 13
James Kevin Philbrick

         Debtor.
                                 /

                 ORDER DENYING DEBTOR’S MOTION FOR
         RECONSIDERATION OF ORDER DISMISSING CHAPTER 13 CASE

         THIS CASE came on for a hearing on December 4, 2019 upon the Debtor’s

Motion for Reconsideration of Order Dismissing Chapter 13 Case (Doc. No. 29).

Accordingly, it is

         ORDERED:

         1.     The Debtor’s Motion for Reconsideration of Order Dismissing Chapter 13

Case (Doc. No. 29) is hereby DENIED.

         2.     The Order Dismissing Chapter 13 Case (Doc. No. 27) entered on

September 27, 2019 shall in all respects remain in full force and effect.

Attorney, David Thorpe, is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within 3 days of entry of the order.


JMW/KRM/br                                                                C13T 12/04/19
